Case 1:21-mj-00026-ZMF Document 6 Filed 01/25/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

v. ) Case: 1:21-mj-00026
Andrew Wrigley ) Assigned To : Faruqui, Zia M.

) Assign. Date : 1/11/2021

) Description: Complaint w/ Arrest Warrant
)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Andrew Wrigley ,
who is accused of an offense or violation based on the following document filed with the court:

C} indictment O Superseding Indictment ©) Information O Superseding Information @ Compiaint

O Probation Violation Petition OC) Supervised Release Violation Petition O Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. 4752 (a}(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority

40 U.S.C. 5104(e)(2)(D) & (G) - Violent Entry and Disorderly Conduct on Capitol Grounds

no 2021.01.11

17:50:02 -05'00'

 

 

 

Date: 01/11/2021
issuing officer's signature
City and state: | Washington, DC Z1A M. FARUQUI, U.S. Magistrate Judge
Printed name and title
' Return
This warrant was received on (date) | | 3 292| . and the person was arrested on (date) [ | Oz |

at feity and state) Ti (M THER j YA
Date: | [15a 2

 

A)
ry 2 officer ls signature

DUI & Lewdranl

Printed name and tithe

 

 
